Per Curiam.

By our order of December 30, 1974 (46 A D 2d 333), both respondents were directed to be suspended from the practice of law for the period of one year. The charges were neglect of professional duty in respect of a case in which retained, and obstruction of an official inquiry by the offer of money to a complainant. Respondents have moved for reconsideration on the basis of additional papers, as well as submissions by amici curiae. We have examined these materials and have reconsidered, and the motion is granted to the extent hereinafter set forth.
We found erroneously that respondent Halbert was involved in both charges. As is commendably conceded by petitioner, *142that respondent was. concerned only in the second of the twocharges, the offei' of money to the complainant.. As toZapafa, his- involvement in- that charge apparently/consisted",of tittle' more- than approval of and. consent to Halbert’s’endeavor, to-mollify the complainant; this is not, however; to lessen, his, involvement in the,neglect charge.-, Thus, each respondent participated as the chief actor in xme of two separate facets of what is actually one continuing' episode of'/prpfessioual misconduct. We regard each of these two aspects, neglect of duty and obstruction of inqiiiry, as of equal gravity, and we are persuaded therefore that the'"same sanction should;,be imposed in each case. . We have, however, ré-éxamined 'the history of . the respondents? otherwise impeccable, professional history, /as. well as their . unselfish and uncompensated community service and, on recom sideration, we conclude that Our prior order-should be modified to reduce the suspension' therein imposed to a- period, of three, months each, to commence May 30,1975.
Markewich, J. P., Lupiano, Tilzeb and Capozzoli, JJ,, concur,
Motion granted and, upon reargument, order of this court . entered On December 30, 1974, is. modified - insofar, as to reduce the suspension of respondents from practice as attorneys and . counselors at law in the Staté~of New York to a period of three; (3) months eaph, effectiveMay 30,1975/ -